ORDER

PER CURIAM.
Richard Picker (“Movant”) appeals from the judgment in the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his appeal, Mov-ant argues that the motion court clearly erred when it denied his Rule 24.035 motion without an evidentiary hearing because Movant pleaded facts which, if true, would warrant post conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*780We affirm the award pursuant to Rule 84.16(b).